DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the pre-AIA  first to invent provisions.  This application is a CON of 13/735,152 (now PAT 10078821), which has a
PRO 61/607,882 filed on 03/07/2012.
	During updated search, Examiner identified a new reference Vancini et al. (Patent No.: US 9,928,490).  Only Vancini is new.  Other prior arts were cited in previous Office Action.  New rejection is cited in this Office Action.

Status of Claims
	Claims 1-20 are currently pending and rejected.

Terminal Disclaimer
The terminal disclaimer filed on 07/26/2021 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejection – 35 U.S.C. 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

 Claim 1-8 and 12-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vancini et al. (Patent No.: US 9,928,490), in view of Musser et al. (Patent No.: US 8,751,381) and Springer (The PayPal Account, Chapter 2, link.springer.com, Apr 30, 2007).
As per claim 1 and 14, Vancini teaches a system comprising: 
	a processor of a transaction system in data communication with a recipient financial institution and a sender financial institution (see column 5 line 35-62 and FIG.2, “Payment Service” comprises a processor of a transaction system in communication with sender bank and recipient bank computer system);

an information directory of the transaction system, the information directory comprising a record, the record comprising one or more public identifiers for a recipient and a private identifier for the recipient, each of the one or more public identifiers comprising different contact information to contact the recipient (see column 4 line 9-24; see column 5 line 35 through column 6 line 21, “The payment service computer system 160 includes network interface logic 162 and an information directory 164…The information directory 164 may be used when an identifier other than a bank account/routine number is used (e.g. an email-address, phone number, Universal Payment Identification Code (UPIC), other randomly generated number, proxy or token)…The arrangement allows the sender to uniquely identify the recipient (e.g., with an e-mail address or other identifier), without necessarily having private/personal information regarding the recipient (i.e., the recipient’s bank account/routing number).  User including senders and recipients may register their information with the information directory in advance”, prior art uses email address or phone number as public identifier; moreover, see column 5 line 35 through column 6 line 21, “the information that is stored in the information directory 164 may include information sufficient for the member bank to identify the user, but not necessarily the bank account number/routing number, or other sensitive information such as the social security number of the user”; even though prior art does not explicitly use a private identifier to identify a recipient, it uses “information sufficient for the member bank to identify the user”, which can be interpreted as some sort of private identifier that is known to the recipient financial institution); 

the record associating the one or more public identifiers for the recipient with the private identifier for the recipient, the recipient having a recipient account at first the recipient financial institution, the record not including an account number of the recipient account, and the private identifier providing an additional level of security to facilitate secure communications over a computer network (see column 5 line 35 through column 6 line 21, “the information that is stored in the information directory 164 may include information sufficient for the member bank to identify the user, but not necessarily the bank account number/routing number, or other sensitive information such as the social security number of the user”); and
computing instructions configured to control the processor to: receive a confirmation that a particular identifier of the one or more public identifiers is useable to contact the recipient based on one or more responses to one or more authentication request messages, the one or more authentication request messages being provided to the recipient using contact information of the particular public identifier to contact the recipient, the different contact information comprising the contact information (see column 10 line 34-46, when user registers for the payment service, a code is sent to the recipient’s e-mail; when the code is entered by the recipient, the payment service computer system confirms that the recipient’s information including public identifier/e-mail is valid); 
receive, through the computer network, a funds transfer request from a sender having a sender account at the sender financial institution, the funds transfer request including the particular public identifier of the one or more public identifiers, and the funds transfer request not including the account number of the recipient account (see column 1 line 28-56, “receiving a fund transfer request that includes an identifier for a recipient”; see column 5 line 35 through column 6 line 21, “The arrangement allows the sender to uniquely identify the recipient (e.g., with an e-mail address or other identifier), without necessarily having private/personal information regarding the recipient (i.e., the recipient’s bank account/routing number”); 
determine a private identifier for the recipient account using the information directory based on the particular public identifier of the one or more public identifiers (see column 1 line 28-56, “receiving a fund transfer request that includes an identifier for a recipient”; see column 5 line 35 through column 6 line 21, “the information that is stored in the information directory 164 may include information sufficient for the member bank to identify the user, but not necessarily the bank account number/routing number, or other sensitive information such as the social security number of the user”; prior art extracts “information sufficient for the member bank to identify the user” from the information directory based on the recipient’s identifier/e-mail in the fund transfer request); and 
send the private identifier through the computer network to the sender financial institution to facilitate, based on the funds transfer request, a transfer of funds from the sender account at the sender financial institution to the recipient account at the first recipient financial institution such that the sender financial institution associates the transfer of the funds with the private identifier, such that the first recipient financial institution uses the private identifier to determine the account number of the recipient to receive the transfer of the funds, and such that the first recipient financial institution deposits the funds into the recipient account (see column 5 line 35 through column 6 line 21, “the information that is stored in the information directory 164 may include information sufficient for the member bank to identify the user, but not necessarily the bank account number/routing number, or other sensitive information such as the social security number of the user.  In the context of a given transaction, such information may be passed along by the payment service computer system 160 to the bank computer system 120 or 150”, where 120 is the sender bank computer system and 150 is the recipient bank computer system; “and the bank computer system 120 or 150 may access its own information directory 128 or 158 to obtain more detailed account information”, prior art teaches the payment service computer system extracts recipient information from the information directory based on the recipient identifier, and passes along the recipient information to the sender financial institution to enable a fund transfer to the recipient financial institution, and the recipient financial institution has its own information directory to identify the account number of the recipient based on the received recipient information), the private identifier not being shared with the sender, and the account number of the recipient account not being shared with the sender, the sender financial institution, or the processor transaction system (see column 4 line 9-24; see column 5 line 35 through column 6 line 21, “The payment service computer system 160 includes network interface logic 162 and an information directory 164…The information directory 164 may be used when an identifier other than a bank account/routine number is used (e.g. an email-address, phone number, Universal Payment Identification Code (UPIC), other randomly generated number, proxy or token)…The arrangement allows the sender to uniquely identify the recipient (e.g., with an e-mail address or other identifier), without necessarily having private/personal information regarding the recipient (i.e., the recipient’s bank account/routing number)” and “the information that is stored in the information directory 164 may include information sufficient for the member bank to identify the user, but not necessarily the bank account number/routing number, or other sensitive information such as the social security number of the user”; prior art does not pass along bank account/routine number or other sensitive information of the recipient to sender or sender financial institution), 
wherein: the processor transaction system is operated by an entity that is different from the first recipient financial institution and the sender financial institution (see FIG. 2 of Vancini, which is very similar to FIG. 1 of the present application; information directory, which stores public identifier and information sufficient to identify the recipient by the recipient financial institution, is owned by a payment service computer system that is external to the recipient financial institution and the sender financial institution).
Examiner notes even though Vancini does not explicitly use the term “private identifier” to identify a recipient, it uses “information sufficient for the member bank to identify the user” (see column 5 line 35 through column 6 line 21), which can be interpreted as some sort of private identifier that is known to the recipient financial institution.  
Musser teaches a private identifier being a unique identifier for the recipient at the recipient financial institution, the recipient financial institution associating the private profile identifier with an account number of the recipient account at the recipient financial institution, and the private identifier providing an additional level of security to facilitate secure communications over a network (see column 8 line 54 through column 9 line 16, “The financial institution can look up the DDA account associated with the private virtual identifier to identify the account from which funds will be withdraw to pay the entity (216)”);
determine a private identifier for the recipient account using the information directory based on the particular public identifier of the one or more public identifiers (see column 8 line 54 through column 9 line 16, “the transaction server can look up the private virtual identifier in a look-up table using the public virtual identifier” and “Once the transaction server has retrieved the private virtual identifier, the transaction server can forward the private virtual identifier with the payment instructions to the financial institution (214).  The financial institution can look up the DDA account associated with the private virtual identifier to identify the account from which funds will be withdraw to pay the entity (216)”);
send the private identifier through the computer network to the sender financial institution to facilitate, based on the funds transfer request, a transfer of funds from the sender account at the sender financial institution to the recipient account at the first recipient financial institution such that the sender financial institution associates the transfer of the funds with the private identifier, such that the first recipient financial institution uses the private identifier to determine the account number of the recipient to receive the transfer of the funds, and such that the first recipient financial institution deposits the funds into the recipient account (see column 8 line 54 through column 9 line 16, “the transaction server can look up the private virtual identifier in a look-up table using the public virtual identifier” and “Once the transaction server has retrieved the private virtual identifier, the transaction server can forward the private virtual identifier with the payment instructions to the financial institution (214).  The financial institution can look up the DDA account associated with the private virtual identifier to identify the account from which funds will be withdraw to pay the entity (216)”).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Vancini with teaching from Provident Bank and Musser to include a private identifier being a unique identifier for the recipient at the recipient financial institution, the recipient financial institution associating the private profile identifier with an account number of the recipient account at the recipient financial institution, and the private identifier providing an additional level of security to facilitate secure communications over a network; determine a private identifier for the recipient account using the information directory based on the particular public identifier of the one or more public identifiers.  The modification would have been obvious, because it is merely applying a known technique (i.e. using private identifier to identify recipient account) to a known method (i.e. fund transfer) ready to provide predictable result (i.e. enhance security and prevent identity theft).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Vancini with teaching from Musser to include a private profile identifier being a unique identifier for the recipient at the recipient financial institution, the recipient financial institution associating the private profile identifier with an account number of the recipient account at the recipient financial institution; determining, by the computer system, the private profile identifier for the recipient based on the public identifier in the funds transfer request and using the record stored in the information directory; and in response to receiving the funds transfer request, providing the private profile identifier, by the computer system over the computer network, to the sender financial institution to facilitate a transfer of the funds from the sender account at the sender financial institution to the recipient financial institution, the private profile identifier being provided to the sender financial institution to enable the sender financial institution to associate the transfer of the funds with the private profile identifier such that the recipient financial institution can identify the account number of the recipient account based on the private profile identifier; and send the private identifier through the computer network to the sender financial institution to facilitate, based on the funds transfer request, a transfer of funds from the sender account at the sender financial institution to the recipient account at the first recipient financial institution such that the sender financial institution associates the transfer of the funds with the private identifier, such that the first recipient financial institution uses the private identifier to determine the account number of the recipient to receive the transfer of the funds, and such that the first recipient financial institution deposits the funds into the recipient account.  The modification would have been obvious, because it is merely applying a known technique (i.e. using private identifier to identify recipient account) to a known method (i.e. fund transfer) ready to provide predictable result (i.e. enhance security and prevent identity theft).
To support the argument that validating public identifier being usable to contact the recipient was known prior to the present invention, Examiner further cites Springer.  Springer also teaches each of the one or more public identifiers comprising different contact information to contact the recipient (see page 14, to open a personal account, user provides phone number and email address, and these contact information will be associated with the public identifier, which is often based on the user’s email address);
receive a confirmation that a particular identifier of the one or more public identifiers is useable to contact the recipient based on one or more responses to one or more authentication request messages, the one or more authentication request messages being provided to the recipient using contact information of the particular public identifier to contact the recipient, the different contact information comprising the contact information (see page 19, to obtain verify status for the account, the user must verify that the associated email address is valid; it is a standard practice in the field to send a confirmation email to the user’s email address, and to require the user to click a link in the email to confirm reception).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combination Vancini and Musser with teaching from to include each of the one or more public identifiers comprising different contact information to contact the recipient; and receive a confirmation that a particular identifier of the one or more public identifiers is useable to contact the recipient based on one or more responses to one or more authentication request messages, the one or more authentication request messages being provided to the recipient using contact information of the particular public identifier to contact the recipient, the different contact information comprising the contact information.  The modification would have been obvious, because it is merely applying a known technique (i.e. using email/phone number as public identifier for payment transaction, and verifying the email/phone number) to a known system (i.e. online payment) ready to provide predictable result (i.e. ensure contact information associated with public identifier is legitimate).
 	As per claim 2 and 15, Vancini teaches wherein the computing instructions are further configured to control the processor to configure a rule that controls a manner in which a notification is sent to the recipient informing the recipient that the funds transfer request has been received (see column 9 line 27-44 and column 10 line 47 through column 11 line 6).
 	As per claim 3 and 16, Vancini teaches wherein: the rule specifies a channel by which notifications are sent, the channel selected from a group consisting of e-mail, text message, and voicemail; the notifications comprising the notification; and the rule specifies at least one of an e-mail address and a telephone number to which the notifications are sent (see column 9 line 27-44 and column 10 line 47 through column 11 line 6). 
 	As per claim 4 and 17, Vancini does not explicitly teach wherein the rule specifies a channel in which the notification is sent when an amount of the funds to be transferred as indicated by the funds transfer request is greater than a threshold value.
	Springer teaches the rule specifies a channel in which the notification is sent when an amount of the funds to be transferred as indicated by the funds transfer request is greater than a threshold value (see page 34, “For transactions above the maximum amount you specify, you can choose to…accept the transaction but receive special notification when it occurs”).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Vancini with Springer to include t the rule specifies a channel in which the notification is sent when an amount of the funds to be transferred as indicated by the funds transfer request is greater than a threshold value.  The modification would have been obvious, because it is merely applying a known technique (i.e. configuring notification rule) to a known system (i.e. online payment) ready to provide predictable result (i.e. control when to receive notification).
 	As per claim 5 and 18, Vancini teaches wherein: the rule specifies a channel in which the notification is sent when the funds transfer request is from a particular sender; and the channel is selected from a group consisting of e-mail, text message, and voicemail (see column 9 line 27-44 and column 10 line 47 through column 11 line 6).
 	As per claim 6 and 19, Vancini teaches wherein: the computing instructions are further configured to control the processor to define the recipient account to receive the funds; and the recipient account is a demand deposit account held by the recipient at the first recipient financial institution (see column 1 line 28-56 and column 5 line 35 through column 6 line 21, “the information that is stored in the information directory 164 may include information sufficient for the member bank to identify the user, but not necessarily the bank account number/routing number, or other sensitive information such as the social security number of the user.  In the context of a given transaction, such information may be passed along by the payment service computer system 160 to the bank computer system 120 or 150”, where 120 is the sender bank computer system and 150 is the recipient bank computer system; “and the bank computer system 120 or 150 may access its own information directory 128 or 158 to obtain more detailed account information”, prior art teaches the payment service computer system extracts recipient information from the information directory based on the recipient identifier, and passes along the recipient information to the sender financial institution to enable a fund transfer to the recipient financial institution, and the recipient financial institution has its own information directory to identify the account number of the recipient based on the received recipient information).
 	As per claim 7 and 20, Vancini teaches wherein: the demand deposit account is a first demand deposit account; and the sender account is a second demand deposit account at the sender financial institution (see column 1 line 28-56, column 2 line 35-44,  and column 5 line 35 through column 6 line 21, “the information that is stored in the information directory 164 may include information sufficient for the member bank to identify the user, but not necessarily the bank account number/routing number, or other sensitive information such as the social security number of the user.  In the context of a given transaction, such information may be passed along by the payment service computer system 160 to the bank computer system 120 or 150”, where 120 is the sender bank computer system and 150 is the recipient bank computer system; “and the bank computer system 120 or 150 may access its own information directory 128 or 158 to obtain more detailed account information”, prior art teaches the payment service computer system extracts recipient information from the information directory based on the recipient identifier, and passes along the recipient information to the sender financial institution to enable a fund transfer to the recipient financial institution, and the recipient financial institution has its own information directory to identify the account number of the recipient based on the received recipient information).
 	As per claim 8, Vancini teaches wherein the first and sender financial institutions are first and second banks (see column 1 line 28-56, column 2 line 35-44,  and column 5 line 35 through column 6 line 21, “the information that is stored in the information directory 164 may include information sufficient for the member bank to identify the user, but not necessarily the bank account number/routing number, or other sensitive information such as the social security number of the user.  In the context of a given transaction, such information may be passed along by the payment service computer system 160 to the bank computer system 120 or 150”, where 120 is the sender bank computer system and 150 is the recipient bank computer system; “and the bank computer system 120 or 150 may access its own information directory 128 or 158 to obtain more detailed account information”, prior art teaches the payment service computer system extracts recipient information from the information directory based on the recipient identifier, and passes along the recipient information to the sender financial institution to enable a fund transfer to the recipient financial institution, and the recipient financial institution has its own information directory to identify the account number of the recipient based on the received recipient information).
 	As per claim 12, Vancini teaches wherein the computing instructions are further configured to control the processor to configure a rule to permit the sender to configure a transaction limit for outgoing funds transfers, such that an outgoing funds transfer having a dollar value in excess of the transaction limit is not permitted (see column 6 line 61 through column 7 line 60, “the bank computer system 120 may verify eligibility for the payment service, set transaction limits”).
Musser also teaches wherein the computing instructions are further configured to control the processor to configure a rule to permit the sender to configure a transaction limit for outgoing funds transfers, such that an outgoing funds transfer having a dollar value in excess of the transaction limit is not permitted (see column 6 line 29-50).
 	As per claim 13, Vancini teaches the computing instructions are further configured to control the processor to configure a rule to permit the sender to configure a transaction limit, such that outgoing funds transfers having an aggregate dollar value within a predetermined time period in excess of the transaction limit are not permitted (see column 6 line 61 through column 7 line 60, “the bank computer system 120 may verify eligibility for the payment service, set transaction limits”). 
Musser also teaches the computing instructions are further configured to control the processor to configure a rule to permit the sender to configure a transaction limit, such that outgoing funds transfers having an aggregate dollar value within a predetermined time period in excess of the transaction limit are not permitted (see column 6 line 29-50).

Claim 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vancini et al. (Patent No.: US 9,928,490), in view of Musser et al. (Patent No.: US 8,751,381) and Springer (The PayPal Account, Chapter 2, link.springer.com, Apr 30, 2007), and further in view of Blok (Pub. No.: US 2011/0276473).
	As per claim 9, Vancini does not wherein the computing instructions are further configured to control the processor to configure a rule that controls a manner in which the funds are split between a plurality of accounts including the recipient account held by the recipient at the recipient financial institution.
Blok teaches the computing instructions are further configured to control the processor to configure a rule that controls a manner in which the funds are split between a plurality of accounts including the recipient account held by the recipient at the first financial institution (see paragraph 0011, prior art teaches splitting funds between a plurality of accounts according to predetermined percentage split).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Vancini with Blok to include the computing instructions are further configured to control the processor to configure a rule that controls a manner in which the funds are split between a plurality of accounts including the recipient account held by the recipient at the first financial institution.  The modification would have been obvious, because it is merely applying a known technique (i.e. configuring fund allocation) to a known system (i.e. online payment) ready to provide predictable result (i.e. allow user to control how funds are allocated).

Claim 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vancini et al. (Patent No.: US 9,928,490), in view of Musser et al. (Patent No.: US 8,751,381) and Springer (The PayPal Account, Chapter 2, link.springer.com, Apr 30, 2007), and further in view of Ballout (Pub. No.: US 2013/0024360).
As per claim 10, Vancini does not wherein the computing instructions are further configured to control the processor to configure a rule that controls a manner in which the funds are forwarded to another user. 
Ballout teaches the computing instructions are further configured to control the processor to configure a rule that controls a manner in which the funds are forwarded to another user (see paragraph 0176, “the screen 497 provides the recipient with several options, among which are the following:…to forward the fund, in part or in full, to one or more contacts 466”).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Vancini with Ballout to include the computing instructions are further configured to control the processor to configure a rule that controls a manner in which the funds are forwarded to another user.  The modification would have been obvious, because it is merely applying a known technique (i.e. configuring fund forwarding) to a known system (i.e. online payment) ready to provide predictable result (i.e. allow user to control how funds are forwarded).

Claim 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vancini et al. (Patent No.: US 9,928,490), in view of Musser et al. (Patent No.: US 8,751,381) and Springer (The PayPal Account, Chapter 2, link.springer.com, Apr 30, 2007), and further in view of Panthaki (Pub. No.: US 2010/0030687).
 	As per claim 11, Vancini does not wherein the computing instructions are further configured to control the processor to configure a rule to permit the recipient to configure a speed with which the funds are transferred from the sender to the recipient, wherein the speed is selected from a group consisting of immediate, same day, overnight, and 2-day payment.
	Panthaki teaches the computing instructions are further configured to control the processor to configure a rule to permit the recipient to configure a speed with which the funds are transferred from the sender to the recipient, wherein the speed is selected from a group consisting of immediate, same day, overnight, and 2-day payment (see paragraph 0045).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Vancini with Panthaki to include the computing instructions are further configured to control the processor to configure a rule to permit the recipient to configure a speed with which the funds are transferred from the sender to the recipient, wherein the speed is selected from a group consisting of immediate, same day, overnight, and 2-day payment.  The modification would have been obvious, because it is merely applying a known technique (i.e. configuring transfer speed) to a known system (i.e. online payment) ready to provide predictable result (i.e. allow user to control how fast the fund transfer is completed).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO FU whose telephone number is (571)270-3441.  The examiner can normally be reached on 9:00 AM - 6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAO FU/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        SEPT-2021